            Case 2:20-cv-00893-RAJ-BAT Document 47 Filed 12/11/20 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   CANDACE ERMELS,

 9                               Plaintiff,                 CASE NO. 2:20-cv-00893-RAJ-BAT

10           v.                                             ORDER DENYING MOTION FOR
                                                            RECONSIDERATION
11   SHORELINE SCHOOL DISTRICT,

12                               Defendant.

13          Before the Court is Plaintiff’s Motion for Reconsideration. Dkt. 46. Plaintiff asks the
14   Court to reconsider its Order of December 3, 2020, in which the Court denied Plaintiff’s Motion
15   to Strike Pleadings/Impose Sanctions. Dkt. 38. The Order was entered after Defendant Shoreline
16   School District re-served its filings and re-noted its motion to dismiss as directed by the Court.
17   Dkt. 35, 39.
18                                             DISCUSSION
19          Motions for reconsideration are disfavored and the court will ordinarily deny such
20   motions in the absence of a showing of manifest error in the prior ruling or a showing of new
21   facts or legal authority which could not have been brought to its attention earlier with reasonable
22   diligence. See Local Rule CR 7(h)(1). Plaintiff does not present any new facts or legal authority
23   and makes no showing of manifest error in the Court’s ruling.


     ORDER DENYING MOTION FOR
     RECONSIDERATION - 1
            Case 2:20-cv-00893-RAJ-BAT Document 47 Filed 12/11/20 Page 2 of 2




 1          The Court ordered Defendant to re-serve Plaintiff with its filings and to re-note its motion

 2   to dismiss to ensure that Plaintiff would receive notice and have sufficient time to respond to the

 3   motion. Plaintiff states however, that she was not given the opportunity “to reply to Defendant’s

 4   responses currently under consideration by the Court for the Motion for Default Judgment.” Dkt.

 5   46. This is not correct. On December 2, 2020, the undersigned issued a Report and

 6   Recommendation regarding Plaintiff’s second motion for default (Dkt. 20) and amended motion

 7   for default (Dkt. 28). All parties were given fourteen days to file objections. Dkt. 34. Plaintiff

 8   filed her objections on December 11, 2020. Dkt. 43. However, Plaintiff insists that she has been

 9   harmed because she did not timely receive Defendant’s response to Plaintiff’s Motion to Serve

10   Defendant via Mail (Dkt. 31) – which has been renoted and is not the subject of any report and

11   recommendation; and Defendant’s responses to her objections to an earlier Report and

12   Recommendation (Dkt. 19) – which denied her first motion for default without prejudice and is

13   separate from her additional and subsequent motions for default.

14          Plaintiff received sufficient notice of the two pending Reports and Recommendations and

15   has not been deprived of her ability to address her concerns with the Court. In fact, the Court has

16   taken steps to ensure that she is timely receiving all documents and has more than sufficient time

17   to respond. Moreover, the Reports and Recommendations (Dkt. 19 and 34) remain pending

18   before District Judge Richard A. Jones.

19          Plaintiff has failed to establish that the Court committed a manifest error of law or fact

20   and therefore, her motion for reconsideration (Dkt. 46) is denied.

21          DATED this 11th day of December, 2020.

22

23                                                          A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge

     ORDER DENYING MOTION FOR
     RECONSIDERATION - 2
